USCA4 Appeal: 21-4529      Doc: 22         Filed: 12/15/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4529


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTHONY GABRIEL JOHNSON, a/k/a Duck, a/k/a Gotti,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00267-FL-1)


        Submitted: November 3, 2022                                 Decided: December 15, 2022


        Before NIEMEYER and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
        North Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A.
        Bragdon, Assistant United States Attorney, Joshua L. Rogers, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4529      Doc: 22         Filed: 12/15/2022      Pg: 2 of 4




        PER CURIAM:

               Anthony Gabriel Johnson appeals the district court’s amended judgment of

        conviction resentencing him to 212 months’ imprisonment. Johnson contends that his

        sentence is procedurally unreasonable because the court did not address his nonfrivolous

        arguments for a lower sentence. We affirm.

               We review a sentence, “whether inside, just outside, or significantly outside the

        Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v. United

        States, 552 U.S. 38, 41 (2007). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Id. at 51. In determining procedural

        reasonableness, we consider whether the district court properly calculated the defendant’s

        advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors, analyzed any

        arguments presented by the parties, and sufficiently explained the selected sentence. Id.

        “Regardless of whether the district court imposes an above, below, or within-Guidelines

        sentence, it must place on the record an individualized assessment based on the particular

        facts of the case before it.” United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009)

        (internal quotation marks omitted).

               The district court is required to “address the parties’ nonfrivolous arguments in

        favor of a particular sentence, and if the court rejects those arguments, it must explain why

        in a sufficiently detailed manner to allow [us] to conduct a meaningful appellate review.”

        United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017). “The adequacy of the sentencing

        court’s explanation depends on the complexity of each case. There is no mechanical

        approach to our sentencing review. The appropriateness of brevity or length, conciseness

                                                     2
USCA4 Appeal: 21-4529      Doc: 22         Filed: 12/15/2022      Pg: 3 of 4




        or detail, when to write, what to say, depends upon the circumstances. The sentencing

        judge should set forth enough to satisfy the appellate court that he has considered the

        parties’ arguments and has a reasoned basis for exercising his own legal decision-making

        authority.” Id. at 518 (cleaned up). We cannot assume:

               that a sentencing court truly considered the parties’ nonfrivolous arguments
               or the defendant’s individual characteristics when the record fails to make it
               patently obvious. Engaging counsel in a discussion about the merits of an
               argument in favor of a particular sentence, for example, may be sufficient to
               permit a reviewing court to infer that a sentencing court gave specific
               attention to a defendant’s argument. Absent such contextual indicators,
               however, we have declined to guess at the district court’s rationale, searching
               the record for statements or for any other clues that might explain a sentence.

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (cleaned up). Nor may we

        “assume that the court has silently adopted arguments presented by a party.” United

        States v. Nance, 957 F.3d 204, 214 (4th Cir. 2020) (internal quotation marks omitted). But,

        where the court addresses the defendant’s “central thesis” in mitigation, it need not

        “address separately each supporting data point marshalled on its behalf.” Id.

               Upon our review of the record, we conclude that the district court did not err. This

        case was not complex. The court acknowledged that Johnson received his GED, completed

        a drug program, and was behaving appropriately in prison. But the court observed that

        Johnson was being resentenced after serving only a year and a half of his original 212-

        month term. The court highlighted Johnson’s lengthy criminal history, the seriousness of

        the convictions, and the need for deterrence.

               We conclude that the district court’s reasons for imposing the same term of

        imprisonment as originally imposed was adequately explained. Accordingly, we affirm


                                                        3
USCA4 Appeal: 21-4529      Doc: 22        Filed: 12/15/2022     Pg: 4 of 4




        the amended judgment. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    4